Citation Nr: 1402419	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1971 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a hearing before the Board in February 2008.  He failed to appear for the hearing and has not requested to reschedule.  As such, the Board deemed the hearing request withdrawn in the September 2010 Remand.  38 C.F.R. § 20.704(d) (2009).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA. The Board has reviewed both the paper and electronic claims files in rendering this decision.

The Director of Compensation and Pension Service issued an administrative review noting that the evidence justified a higher evaluation for posttraumatic stress disorder (PTSD) of 70 percent.  This matter does not appear to have been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issue of an increased rating for diabetes mellitus, type II and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
 

REMAND

The Veteran was scheduled for a diabetes mellitus VA examination in October 2010.  It appears the VA examination request made in September 2010 was sent to an incorrect address.  The Veteran did not appear to his scheduled VA examination.  Based on a different address listed on the examination request form, with no documentation of an address update by the Veteran, the Board finds that there is a question as to whether the Veteran received notification of his September 2010 VA examination.  An additional attempt to schedule the Veteran for a VA examination should be made following confirmation of the Veteran's current address of record.    

Additionally, the Board notes that the issue of entitlement to TDIU is dependent on the outcome of the Veteran's claim of PTSD that has been referred to the AOJ and could also be impacted by the increased rating claim of diabetes mellitus, type II, above.  Therefore, a Board decision with respect to entitlement to a temporary total disability rating would be premature until development is completed to address his other claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm the Veteran's current address of record.  Attempts to confirm the Veteran's current address and a copy of the examination notification must be memorialized in the claims file.  

2.  Obtain any updated VA treatment records beyond July 2010.  

3.  After any development deemed necessary is completed, the Veteran must then be afforded a VA examination, with an examiner who has reviewed the entire claims file (physical and virtual) to determine the nature and extent of his service-connected diabetes mellitus, type II.  

      The VA examiner(s) must:

Identify all manifestations of the Veteran's current diabetes mellitus, type II.  

Specifically the examiner must state: whether there is a regulation of activities; whether there are any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations once or twice per year or visits to a diabetic care provider twice a month with complications that would not be compensable if separately evaluated; and whether he requires more than one daily injection of insulin with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

In addition, the examiner should address the Veteran's assertions regarding a regulation of activities caused by symptoms of diabetes mellitus, type II through blurred vision, numbness in his feet, falling asleep at inappropriate times, memory loss and frequent urination.  

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If the claims remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


